DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the filling of the Amendment on 07/22/2022.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 6-12 are rejected under 35 U.S.C. 103 as being unpatentable over Hideo (JPS57185523; based on English translation), in view of Isao (JPS6359766; based on English translation).
Regarding claim 1, Hideo discloses (see figures 1-4) a variable DC-DC converter (figure 3), comprising: an input circuit (figure 3, part REC I) connected to a primary winding (figure 3, part left primary winding of T), the input circuit (figure 3, part REC I) including a input switch (figure 3, part ST) to switch a voltage across the primary winding (figure 3, part left primary winding of T) and a controller (figure 3, part PWM) to supply a driving frequency to the input switch  (figure 3, part ST) to output a predetermined voltage (figure 3, part output voltage between upper and lower terminals at OUT); an output circuit (figure 3, part output circuit connected to secondary winding of T) connected to a secondary winding (figure 3, part secondary winding of T), the secondary winding (figure 3, part secondary winding of T) including a pair of winding terminals (figure 3, part lower pair of secondary winding terminal of T); the output circuit (figure 3, part output circuit connected to secondary winding of T) including: a first rectifier (figure 3, part first rectifier diodes at REC II); a pair of output terminals (figure 3, part upper and lower terminals at OUT) coupled respectively to each of the pair of winding terminals (figure 3, part lower pair of secondary winding terminal of T); a smoothing circuit (figure 3, part smoothing circuit generated by the inductor and capacitor at REC II) connected between the pair of output terminals (figure 3, part upper and lower terminals at OUT); and a voltage clamp (figure 3, part voltage clamp generated between REC III and DR/TD) connected between other pair of winding terminals (figure 3, part upper pair of secondary winding terminal of T), the voltage clamp (figure 3, part voltage clamp generated between REC III and DR/TD) including: an output switch (figure 3, part TD/CM), connected between the pair of winding terminals (figure 3, part lower pair of secondary winding terminal of T), to connect or disconnect (figure 3, part TD; turn-on or turn-off) a shunt load (figure 3, part DR) between the pair of output terminals (figure 3, part upper and lower terminals at OUT); a low-pass filter (figure 3, part low-pass filter generated by the resistor and capacitor at REC III) connected between the other pair of winding terminals (figure 3, part upper pair of secondary winding terminal of T) and including a filter output (figure 3, part filter output of low-pass filter generated by the resistor and capacitor at REC III), wherein the filter output (figure 3, part filter output of low-pass filter generated by the resistor and capacitor at REC III) outputs a control signal (figure 3, part control signal from filter output of low-pass filter generated by the resistor and capacitor at REC III) to the output switch(figure 3, part TD/CM); a second rectifier (figure 3, part second rectifier diode at REC III) connected in series with the low-pass filter  (figure 3, part low-pass filter generated by the resistor and capacitor at REC III); and a load resistance (figure 3, part load resistance connected to the output of REC III) connected to the filter output (figure 3, part filter output of low-pass filter generated by the resistor and capacitor at REC III) to load the low-pass filter (figure 3, part low-pass filter generated by the resistor and capacitor at REC III), wherein the low-pass filter (figure 3, part low-pass filter generated by the resistor and capacitor at REC III) provides the control signal (figure 3, part control signal from filter output of low-pass filter generated by the resistor and capacitor at REC III) output to the output switch (figure 3, part TD/CM) to connect (figure 3, part when TD is turn-on at smaller load) the shunt load (figure 3, part DR) across the pair of winding terminals (figure 3, part lower pair of secondary winding terminal of T)  when an actual voltage across the pair of output terminals (figure 3, part upper and lower terminals at OUT) becomes higher (figure 3, part CM) than the predetermined voltage (figure 3, part output voltage between upper and lower terminals at OUT) and to disconnect (figure 3, part when TD is turn-off at normal load) the shunt load (figure 3, part DR)  across the pair of winding terminals at other times (figure 3, part lower pair of secondary winding terminal of T)(paragraph [0002]; the comparator CM, and the comparison voltage with the divided voltage of the output voltage is used as the bias voltage of the transistor TD connected in series with the dummy resistor DR. When the load current is small <and therefore small during conduction [load current smaller; higher load voltage], the transistor TD is forward-biased and becomes conductive, and the voltage resistor DR flows; the current increases, the load current increases  [load current higher; smaller load voltage] and it is conducting. As the forward load decreases, the transistor TD goes into a non-conducting state, and the dummy resistance DR becomes the same state as when it is removed).
Hideo does not expressly disclose a voltage clamp connected between the pair of winding terminals; a low-pass filter connected between the pair of winding terminals.
Isao teaches (see figures 1-5) the secondary winding (figure 1, part secondary winding 1c) including a pair of winding terminals (figure 1, part pair of secondary winding terminals of 1c); the output circuit (figure 1, part output circuit connected to secondary winding 1c) including: a first rectifier (figure 1, part rectifier diode of 5); a pair of output terminals (figure 1, part pair of output terminals 7) coupled respectively to each of the pair of winding terminals (figure 1, part pair of secondary winding terminals of 1c); a smoothing circuit (figure 1, part capacitor at 5) connected between the pair of output terminals (figure 1, part pair of output terminals 7); and a voltage clamp (figure 1, part 40) connected between the pair of winding terminals (figure 1, part pair of secondary winding terminals of 1c), the voltage clamp (figure 1, part 40) including: a switch (figure 1, part Q3), connected between the pair of winding terminals (figure 1, part pair of secondary winding terminals of 1c), to connect or disconnect (figure 1, part Q3; turn-on or turn-off) a shunt load (figure 1, part 37) between the pair of output terminals (figure 1, part pair of output terminals 7); a filter (figure 1, part 32) connected between the pair of winding terminals (figure 1, part pair of secondary winding terminals of 1c).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to configure the dual secondary winding of Hideo with a single secondary winding features as taught by Isao and obtain a variable DC-DC converter, comprising: an input circuit connected to a primary winding, the input circuit including a switch to switch a voltage across the primary winding and a controller to supply a driving frequency to the switch to output a predetermined voltage; an output circuit connected to a secondary winding, the secondary winding including a pair of winding terminals; the output circuit including: a first rectifier; a pair of output terminals coupled respectively to each of the pair of winding terminals; a smoothing circuit connected between the pair of output terminals; and a voltage clamp connected between the pair of winding terminals, the voltage clamp including: a switch, connected between the pair of winding terminals, to connect or disconnect a shunt load between the pair of output terminals; a low-pass filter connected between the pair of winding terminals and including a filter output, wherein the filter output outputs a control signal to the switch; a second rectifier connected in series with the low-pass filter; and a load resistance connected to the filter output to load the low-pass filter, wherein the low-pass filter provides the control signal output to the switch to connect the shunt load across the pair of winding terminals when an actual voltage across the pair of output terminals becomes higher than the predetermined voltage and to disconnect the shunt load across the pair of winding terminals at other times, because it reduces more the circuit space in order to obtain more compact DC-DC converter.
	Regarding claim 2, Hideo and Isao teach everything claimed as applied above (see claim 1). Further, Hideo discloses (see figures 1-4) the low-pass filter (figure 3, part low-pass filter generated by the resistor and capacitor at REC III) includes a resistance (figure 3, part resistance at REC III) and a capacitor (figure 3, part capacitor at REC III) connected in series across the other pair of winding terminals (figure 3, part upper pair of secondary winding terminal of T), the low-pass filter (figure 3, part low-pass filter generated by the resistor and capacitor at REC III) being located between the resistance (figure 3, part resistance at REC III)  and the capacitor (figure 3, part capacitor at REC III). However, Hideo does not expressly disclose a capacitor connected in series across the pair of winding terminals. 
Isao teaches (see figures 1-5) a capacitor (figure 1, part 32) connected in series across the pair of winding terminals (figure 1, part pair of secondary winding terminals of 1c).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to configure the dual secondary winding of Hideo with a single secondary winding features as taught by Isao and obtain the low-pass filter includes a resistance and a capacitor connected in series across the pair of winding terminals, the low-pass filter being located between the resistance and the capacitor, because it reduces more the circuit space in order to obtain more compact DC-DC converter.
Regarding claim 3, Hideo and Isao teach everything claimed as applied above (see claim 1). Further, Hideo discloses (see figures 1-4) the output switch (figure 3, part TD/CM) includes a bipolar junction transistor (figure 3, part TD) including a base (figure 3, part TD; base terminal) connected to the low-pass filter (figure 3, part low-pass filter generated by the resistor and capacitor at REC III; through CM), and a collector and an emitter  (figure 3, part TD; collector and emitter terminals) connected between the pair of output terminals  (figure 3, part upper and lower terminals at OUT). 
Regarding claim 4, Hideo and Isao teach everything claimed as applied above (see claim 1). Further, Hideo discloses (see figures 1-4) the output switch (figure 3, part TD/CM) includes an operational amplifier (figure 3, part CM); an inverting input of the operational amplifier (figure 3, part inverting input of CM) is connected to the low-pass filter (figure 3, part low-pass filter generated by the resistor and capacitor at REC III); and a non-inverting input (figure 3, part non-inverting input of CM) and output of the operational amplifier (figure 3, part output of CM) are connected between the pair of output terminals (figure 3, part upper and lower terminals at OUT).
Regarding claim 6, Hideo and Isao teach everything claimed as applied above (see claim 1). Further, Hideo discloses (see figures 1-4) the smoothing circuit (figure 3, part smoothing circuit generated by the inductor and capacitor at REC II) includes a capacitor (figure 3, part capacitor at REC II) connected in parallel between the pair of output terminals (figure 3, part upper and lower terminals at OUT).
Regarding claim 7, Hideo and Isao teach everything claimed as applied above (see claim 1). Further, Hideo discloses (see figures 1-4) the smoothing circuit (figure 3, part smoothing circuit generated by the inductor and capacitor at REC II) further includes an inductor (figure 3, part inductor at REC II) in series with the capacitor (figure 3, part capacitor at REC II).
Regarding claim 8, Hideo and Isao teach everything claimed as applied above (see claim 1). Further, Hideo discloses (see figures 1-4) the variable DC-DC converter is a forward converter (figure 3). However, Hideo does not expressly disclose the variable DC-DC converter is a flyback converter.
Isao teaches (see figures 1-5) the variable DC-DC converter is a flyback converter (figure 1).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to configure the converter of Hideo with a flyback topology as taught by Isao, because it provides an efficient power conversion based on the power demand.
Regarding claim 9, Hideo and Isao teach everything claimed as applied above (see claim 1). Further, Hideo discloses (see figures 1-4) the variable DC-DC converter is a forward converter (figure 3).
Regarding claim 10, Hideo and Isao teach everything claimed as applied above (see claim 1). Further, Hideo discloses (see figures 1-4) the shunt load (figure 3, part DR) includes a shunt resistor (figure 3, part DR).
Regarding claim 11, Hideo and Isao teach everything claimed as applied above (see claim 1). Further, Hideo discloses (see figures 1-4) during operation (figure 3), the actual voltage across the pair of output terminals (figure 3, part actual voltage across upper and lower terminals at OUT) becomes higher than the predetermined voltage (figure 3, part CM) due to leakage inductance between the primary winding (figure 3, part left primary winding of T) and the secondary winding (figure 3, part secondary winding of T) (paragraph [0002]; the comparator CM, and the comparison voltage with the divided voltage of the output voltage is used as the bias voltage of the transistor TD connected in series with the dummy resistor DR. When the load current is small <and therefore small during conduction [load current smaller; higher load voltage], the transistor TD is forward-biased and becomes conductive, and the voltage resistor DR flows; the current increases, the load current increases  [load current higher; smaller load voltage] and it is conducting. As the forward load decreases, the transistor TD goes into a non-conducting state, and the dummy resistance DR becomes the same state as when it is removed).
Regarding claim 12, Hideo and Isao teach everything claimed as applied above (see claim 1). Further, Hideo discloses (see figures 1-4) during operation (figure 3), the actual voltage across the pair of output terminals (figure 3, part actual voltage across upper and lower terminals at OUT) becomes higher than the predetermined voltage (figure 3, part CM) due to a minimum on-time limitation of the controller (figure 3, part PWM; the minimum on-time is used when the load decrease to be more smaller) (Abstract; the conduction width of primary pulse is detected with the 2nd secondary winding W at the secondary side of the transformer T, a rectified voltage is introduced to a rectifying circuit RECIII and comparison voltage with the voltage division of the output voltage is used for a bias voltage of a transistor TD).
Claims 5 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Hideo (JPS57185523; based on English translation), in view of Isao (JPS6359766; based on English translation), and further in view of Ito et al. (US 7,482,765), hereinafter Ito.
Regarding claim 5, Hideo and Isao teach everything claimed as applied above (see claim 4). Further, Hideo discloses (see figures 1-4) the voltage clamp (figure 3, part voltage clamp generated between REC III and DR/TD), and the non-inverting output (figure 3, part non-inverting of CM) is connected to the pair of output terminals (figure 3, part upper and lower terminals at OUT). However, Hideo does not disclose a third rectifier, the non-inverting output is connected to the pair of output terminals via the third rectifier.
Ito teaches (see figures 1-6) a third rectifier (figure 2, part D3), and the non-inverting output (figure 2, part non-inverting of 64) is connected (figure 2, part connected to 26) to via the third rectifier (figure 2, part D3).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to configure the voltage clamp of Hideo with third rectifier features as taught by Ito and obtain the voltage clamp includes a third rectifier, and the non-inverting output is connected to the pair of output terminals via the third rectifier, because it provides an efficient rectification process in order to obtain more accurate switching control. 
Regarding claim 13, Hideo, Isao and Ito teach everything claimed as applied above (see claim 5). Further, Hideo discloses (see figures 1-4) the first (figure 3, part first rectifier diodes at REC II), second rectifiers include diodes (figure 3, part second rectifier diode at REC III). However, Hideo does not disclose third rectifier include diode.
Ito teaches (see figures 1-6) third rectifier include diode (figure 2, part D3).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to configure the voltage clamp of Hideo with third rectifier features as taught by Ito, because it provides an efficient rectification process in order to obtain more accurate switching control. 
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Hideo (JPS57185523; based on English translation), in view of Isao (JPS6359766; based on English translation), and further in view of Warnes (US 2016/0087542).
Regarding claim 14, Hideo and Isao teach everything claimed as applied above (see claim 5). However, Hideo does not expressly disclose a second primary winding connected to the controller via the smoothing circuit and a voltage divider.
Warnes teaches (see figure 2) a second primary winding (figure 2, part P2) connected to the controller (figure 2, part U1) via the smoothing circuit (figure 2, part C2) and a voltage divider (figure 2, part R11/R13).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to configure the DC-DC converter of Hideo with second primary winding features as taught by Warnes, because it provides efficient isolated feedback in order to obtain more accurate primary control (paragraph [0040]). 
Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Hideo (JPS57185523; based on English translation), in view of Isao (JPS6359766; based on English translation), and further in view of Warnes (US 2016/0087542), and further in view of Williams et al. (US 4,996,520), hereinafter Williams. 
Regarding claim 15, Hideo, Isao and Warnes teach everything claimed as applied above (see claim 14). However, Hideo does not expressly disclose the voltage divider is connected to ground and a ground-leg of the voltage divider includes a variable resistance.
Warnes teaches (see figure 2) the voltage divider (figure 2, part R11/R13) is connected to ground (figure 2, part ground 0V) and a ground-leg of the voltage divider (figure 2, part lower leg of R13) includes a resistance (figure 2, part resistance of R13).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to configure the DC-DC converter of Hideo with second primary winding features as taught by Warnes, because it provides efficient isolated feedback in order to obtain more accurate primary control (paragraph [0040]). 
Williams teaches (see figure 2) the voltage divider (figure 2, part R2/R3/R4) is connected to ground (figure 2, part ground) and a ground-leg of the voltage divider (figure 2, part lower leg of R4) includes a variable resistance (figure 2, part R4).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to configure the combination of Hideo and Warnes with variable resistance features as taught by Williams, because it provides more accurate voltage detection with a more precise voltage scale.  
Regarding claim 16, Hideo, Isao, Warnes and Williams teach everything claimed as applied above (see claim 15). Further, Hideo discloses (see figures 1-4) a duty cycle of a driving frequency (figure 3, part duty cycle from PWM). However, Hideo does not expressly disclose a duty cycle of a driving frequency is set by a combination of a second primary winding voltage and the variable resistance.
Warnes teaches (see figure 2) a duty cycle of a driving frequency (figure 2, part duty cycle from U1) is set by a combination of a second primary winding voltage (figure 2, part P2) and the resistance (figure 2, part resistance of R13).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to configure the DC-DC converter of Hideo with second primary winding features as taught by Warnes, because it provides efficient isolated feedback in order to obtain more accurate primary control (paragraph [0040]). 
Williams teaches (see figure 2) the variable resistance (figure 2, part R4).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to configure the combination of Hideo and Warnes with variable resistance features as taught by Williams and obtain a duty cycle of a driving frequency is set by a combination of a second primary winding voltage and the variable resistance, because it provides more accurate voltage detection with a more precise voltage scale.  
Response to Arguments
Applicant's arguments filed 07/22/2022 have been fully considered but they are not persuasive. 
Applicant’s argues on page 9-11 of the Applicant's Response (“Hideo is not designed to output a predetermined voltage, and Hideo fails to teach or suggest that the alleged low-pass filter (resistor and capacitor of REC III) could or should have provided a control signal to control a connection of the alleged shunt load (DR) based upon the actual voltage across the output terminals (OUT)”).
The Examiner respectfully disagrees with Applicant’s arguments, because Hideo discloses the voltage clamp (figure 3, part voltage clamp generated between REC III and DR/TD) including: an output switch (figure 3, part TD/CM), connected between the pair of winding terminals (figure 3, part lower pair of secondary winding terminal of T), to connect or disconnect (figure 3, part TD; turn-on or turn-off) a shunt load (figure 3, part DR) between the pair of output terminals (figure 3, part upper and lower terminals at OUT); a low-pass filter (figure 3, part low-pass filter generated by the resistor and capacitor at REC III) connected between the other pair of winding terminals (figure 3, part upper pair of secondary winding terminal of T) and including a filter output (figure 3, part filter output of low-pass filter generated by the resistor and capacitor at REC III), wherein the filter output (figure 3, part filter output of low-pass filter generated by the resistor and capacitor at REC III) outputs a control signal (figure 3, part control signal from filter output of low-pass filter generated by the resistor and capacitor at REC III) to the output switch(figure 3, part TD/CM);… wherein the low-pass filter (figure 3, part low-pass filter generated by the resistor and capacitor at REC III) provides the control signal (figure 3, part control signal from filter output of low-pass filter generated by the resistor and capacitor at REC III) output to the output switch (figure 3, part TD/CM) to connect (figure 3, part when TD is turn-on at smaller load) the shunt load (figure 3, part DR) across the pair of winding terminals (figure 3, part lower pair of secondary winding terminal of T) when an actual voltage across the pair of output terminals (figure 3, part upper and lower terminals at OUT) becomes higher (figure 3, part CM) than the predetermined voltage (figure 3, part output voltage between upper and lower terminals at OUT) and to disconnect (figure 3, part when TD is turn-off at normal load) the shunt load (figure 3, part DR)  across the pair of winding terminals at other times (figure 3, part lower pair of secondary winding terminal of T)(paragraph [0002]; the comparator CM, and the comparison voltage with the divided voltage of the output voltage is used as the bias voltage of the transistor TD connected in series with the dummy resistor DR. When the load current is small <and therefore small during conduction [load current smaller; higher load voltage], the transistor TD is forward-biased and becomes conductive, and the voltage resistor DR flows; the current increases, the load current increases  [load current higher; smaller load voltage] and it is conducting. As the forward load decreases, the transistor TD goes into a non-conducting state, and the dummy resistance DR becomes the same state as when it is removed). Based on the application, this limitation could be generated by different clamp embodiments. The first embodiment is through transistor 312 (figure 3, part 312), wherein when the voltage different between emitter and base is about the 0.6V, the transistor 312 (figure 3, part 312) will turn-on. The second embodiment is through Op-amp 412 (figure 4, part 412), wherein when the voltage at the non-inverting input of the Op-amp 412 (figure 4, part non-inverting input of 412) becomes higher than the voltage at the inverting input of the Op-amp 412 (figure 4, part inverting input of 412), the Op-amp 412 (figure 4, part 412) switched the internal load resistor  (figure 4, part 414). The third embodiment is through Op-amp 512 (figure 5, part 512) and operate similar to the second embodiment described above.  Hideo’s reference discloses the low-pass filter (figure 3, part low-pass filter generated by the resistor and capacitor at REC III)  that output a control signal (figure 3, part control signal from filter output of low-pass filter generated by the resistor and capacitor at REC III) to the output switch (figure 3, part TD/CM). The output switch is generated by CM and TD (figure 3, part TD/CM), and when the comparator CM (figure 3, part CM) detect the actual voltage across the pair of output terminals (figure 3, part upper and lower terminals at OUT) through the non-inverting input of the comparator CM (figure 3, part CM) is higher that the input voltage at the inverting input of the comparator CM (figure 3, part CM), the comparator CM (figure 3, part CM) output a high signal that trigger the transistor (figure 3, part TD) based on the voltage different between emitter and the base is about the 0.6V. At this moment is when the actual voltage across the pair of output terminals (figure 3, part upper and lower terminals at OUT) becomes higher (figure 3, part CM) than the predetermined voltage (figure 3, part output voltage between upper and lower terminals at OUT becomes higher than a predetermined voltage; at no load or small load when output voltage increase abnormally). This technique of add a shunt load when is no load or a small load is well-known and is useful because prevent output instability created by abnormal rise in output voltage (paragraph [0002]). Therefore, Hideo through the output switch generated by CM and TD (figure 3, part TD/CM) meets with the claimed limitation. Furthermore, the secondary reference Isao also presented similar operation, through transistor Q3 (figure 1, part Q3), wherein when the voltage different between emitter and base is about the 0.6V, the transistor Q3 (figure 1, part Q3) will turn-on in order to connect the shunt load (figure 1, part 37) when no load is connected (Abstract). 
Applicant’s argues on page 9-14 of the Applicant's Response (“Isao clearly fails to teach or suggest the low pass filter recited in Applicant's claim 1. Thus, Hideo and Isao, applied alone or in combination, clearly fail to teach or suggest the features of "a voltage clamp connected between the pair of winding terminals, the voltage clamp including ... a low-pass filter connected between the pair of winding terminals and including a filter output, wherein the filter output outputs a control signal to the output switch" and "the low-pass filter provides the control signal output to the output switch to connect the shunt load across the pair of winding terminals when an actual voltage across the pair of output terminals becomes higher than the predetermined voltage and to disconnect the shunt load across the pair of winding terminals at other times" as recited in Applicant's claim 1”).
The Examiner respectfully disagrees with Applicant’s arguments, because the rejection is a 103 combination between Hideo and Isao. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). The primary reference Hideo discloses the variable DC-DC converter (figure 3) with the low-pass filter (figure 3, part low-pass filter generated by the resistor and capacitor at REC III) as discussed above. The secondary reference Isao teaches the pair of winding terminals (figure 1, part pair of secondary winding terminals of 1c) features. It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to configure the dual secondary winding of Hideo with a single secondary winding features as taught by Isao, because it reduces more the circuit space in order to obtain more compact DC-DC converter. Therefore, the combination of Hideo and Isao result in the claimed limitation. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Carlos O. Rivera-Pérez, whose telephone number is (571) 272-2432 and fax is (571) 273-2432. The examiner can normally be reached on Monday through Friday, 8:30 AM – 5:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu V. Tran can be reached on (571) 270-1276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/C.O.R. /
Examiner, Art Unit 2839

	
	


	/THIENVU V TRAN/                                      Supervisory Patent Examiner, Art Unit 2839